Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17103558 filed 11/24/2020. Claims 1-35 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62941625 filed 11/27/2019.

Allowable Subject Matter
Claims 3-4 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 9-11, 19, 26-27, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. CHOI hereafter) (US 20180124788 A1) in view of GENG et al. (GENG hereafter) (US 20180248591 A1).

Regarding claim 1, CHOI teaches, An apparatus for wireless communications at a receiving wireless device, comprising: 
a processor (CHOI; receiving STA, Par. 0177), 
memory coupled with the processor (CHOI; receiving STA, Par. 0177); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine an allocation of a set of resource units for the receiving wireless device in a basic service set (CHOI; An upper part of FIG. 1 illustrates the structure of an infrastructure basic service set (BSS), Par. 0039), the set of resource units associated with two or more bandwidth segments of a bandwidth allocation (CHOI; Principally, an HE-SIG-A 1950 or an HE-SIG-B 1960 may include resource allocation information (or virtual resource allocation information) for at least one receiving STA, Par. 0177; for a 20 MHz bandwidth, 6 tones may be defined as a left guard tone, 3 tones may be defined as a direct current (DC) tone, and 5 tones may be defined as a right guard tone, and two 56-tone resource units and five 26-tone resource units may be allocated within the bandwidth, Par. 0070); 
determine a first value of a parameter (234 tones) that indicates a tone configuration for a combination of the allocated set of resource units, the first value of the parameter for the combination different from each value of the parameter associated with a respective one resource unit of the allocated set of resource units (CHOI; in case 242 tones are allocated to one STA … among the 242 tones, pilot tones may be allocated to 8 tones, and data tones may be allocated to the remaining 234 tones. Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066 [Note that receiver will use deinterleaver as “A receiver may reverse a transmitter mechanism” as taught by GENG in Par. 0067 and also note that 56*2+26*5=242]); and 
receive a data unit  on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter (CHOI; data units (e.g., RUs) corresponding to different frequency resources are allocated to the user to perform uplink/downlink communication, Par. 0054).  
	CHOI fails to explicitly teach,
	a set of coded bits of a data unit.
	However, in the same field of endeavor, GENG teaches,
	a set of coded bits of a data unit (GENG; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI to include the use of interleaver design as taught by GENG in order to use for BCC (GENG; Par. 0086).

Regarding claim 19, CHOI teaches, An apparatus for wireless communications at a transmitting wireless device, comprising: 
a processor (CHOI; an access point, Par. 0040), 
memory coupled with the processor (CHOI; an access point, Par. 0040); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine an allocation of a set of resource units for the transmitting wireless device in a basic service set (CHOI; An upper part of FIG. 1 illustrates the structure of an infrastructure basic service set (BSS), Par. 0039), the set of resource units associated with two or more bandwidth segments of a bandwidth allocation (CHOI; Principally, an HE-SIG-A 1950 or an HE-SIG-B 1960 may include resource allocation information (or virtual resource allocation information) for at least one receiving STA, Par. 0177; for a 20 MHz bandwidth, 6 tones may be defined as a left guard tone, 3 tones may be defined as a direct current (DC) tone, and 5 tones may be defined as a right guard tone, and two 56-tone resource units and five 26-tone resource units may be allocated within the bandwidth, Par. 0070); 
determine a first value of a parameter (234 tones) that indicates a tone configuration for a combination of the allocated set of resource units, the first value of the parameter for the combination different from each value of the parameter associated with a respective one resource unit of the allocated set of resource units (CHOI; in case 242 tones are allocated to one STA … among the 242 tones, pilot tones may be allocated to 8 tones, and data tones may be allocated to the remaining 234 tones. Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066 [Note that 56*2+26*5=242]); and 
distribute a data unit  on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter (CHOI; Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066); and 
16transmit the distributed set of coded bits on the allocated set of resource units (CHOI; data units (e.g., RUs) corresponding to different frequency resources are allocated to the user to perform uplink/downlink communication, Par. 0054).  
	CHOI fails to explicitly teach,
	a set of coded bits of a data unit.
	However, in the same field of endeavor, GENG teaches,
	a set of coded bits of a data unit (GENG; A joint interleaver for multiple RU allocation may be provided. When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation … A frequency parser may map the jointly interleaved data stream to the tones in the multiple RUs, Par. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI to include the use of interleaver design as taught by GENG in order to use for BCC (GENG; Par. 0086).	

Regarding claim 32, CHOI teaches, A method for wireless communications at a receiving wireless device, comprising: 
determining an allocation of a set of resource units for the receiving wireless device in a basic service set (CHOI; An upper part of FIG. 1 illustrates the structure of an infrastructure basic service set (BSS), Par. 0039), the set of resource units associated with two or more bandwidth segments of a bandwidth allocation (CHOI; Principally, an HE-SIG-A 1950 or an HE-SIG-B 1960 may include resource allocation information (or virtual resource allocation information) for at least one receiving STA, Par. 0177; for a 20 MHz bandwidth, 6 tones may be defined as a left guard tone, 3 tones may be defined as a direct current (DC) tone, and 5 tones may be defined as a right guard tone, and two 56-tone resource units and five 26-tone resource units may be allocated within the bandwidth, Par. 0070); 
determining a first value of a parameter (234 tones) that indicates a tone configuration for a combination of the allocated set of resource units, the first value of the parameter for the combination different from each value of the parameter associated with a respective one resource unit of the allocated set of resource units (CHOI; in case 242 tones are allocated to one STA … among the 242 tones, pilot tones may be allocated to 8 tones, and data tones may be allocated to the remaining 234 tones. Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066 [Note that receiver will use deinterleaver as “A receiver may reverse a transmitter mechanism” as taught by GENG in Par. 0067 and also note that 56*2+26*5=242]); and 
receiving a data unit  on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter (CHOI; data units (e.g., RUs) corresponding to different frequency resources are allocated to the user to perform uplink/downlink communication, Par. 0054).  
	CHOI fails to explicitly teach,
	a set of coded bits of a data unit.
	However, in the same field of endeavor, GENG teaches,
	a set of coded bits of a data unit (GENG; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI to include the use of interleaver design as taught by GENG in order to use for BCC (GENG; Par. 0086).

Regarding claim 34, CHOI teaches, A method for wireless communications at a transmitting wireless device, comprising: 
determining an allocation of a set of resource units for the transmitting wireless device in a basic service set (CHOI; An upper part of FIG. 1 illustrates the structure of an infrastructure basic service set (BSS), Par. 0039), the set of resource units associated with two or more bandwidth segments of a bandwidth allocation (CHOI; Principally, an HE-SIG-A 1950 or an HE-SIG-B 1960 may include resource allocation information (or virtual resource allocation information) for at least one receiving STA, Par. 0177; for a 20 MHz bandwidth, 6 tones may be defined as a left guard tone, 3 tones may be defined as a direct current (DC) tone, and 5 tones may be defined as a right guard tone, and two 56-tone resource units and five 26-tone resource units may be allocated within the bandwidth, Par. 0070); 
determining a first value of a parameter (234 tones) that indicates a tone configuration for a combination of the allocated set of resource units, the first value of the parameter for the combination different from each value of the parameter associated with a respective one resource unit of the allocated set of resource units (CHOI; in case 242 tones are allocated to one STA … among the 242 tones, pilot tones may be allocated to 8 tones, and data tones may be allocated to the remaining 234 tones. Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066 [Note that 56*2+26*5=242]); and 
distributing a data unit  on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter (CHOI; Interleaving that is based on the 234-size interleaver may be performed on the 234-tone data tone, Par. 0066); and 
16transmitting the distributed set of coded bits on the allocated set of resource units (CHOI; data units (e.g., RUs) corresponding to different frequency resources are allocated to the user to perform uplink/downlink communication, Par. 0054).  
	CHOI fails to explicitly teach,
	a set of coded bits of a data unit.
	However, in the same field of endeavor, GENG teaches,
	a set of coded bits of a data unit (GENG; A joint interleaver for multiple RU allocation may be provided. When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation … A frequency parser may map the jointly interleaved data stream to the tones in the multiple RUs, Par. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI to include the use of interleaver design as taught by GENG in order to use for BCC (GENG; Par. 0086).

Regarding claim 5, CHOI-GENG teaches, The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to determine one or more interleaving parameters based at least in part on the tone configuration (GENG; element “DTM” Fig. 6; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086), wherein the set of coded bits are received on the allocated set of resource units according to the one or more interleaving parameters (GENG; FIG. 8 is a diagram depicting an example transmitter 800 with a joint LDPC tone mapper for multiple RU allocation … N may represent a total number of data tones of the RUs allocated to the STA … D.sub.TM may be a divisor of N. D.sub.TM may be optimized (e.g., via simulation), Par. 0098-0100).
The rational and motivation for adding this teaching of GENG is the same as for Claim 1.

Regarding claim 9, CHOI-GENG teaches, The apparatus of claim 1, wherein the set of resource units comprises a plurality of resource units for uplink orthogonal frequency-division multiple access (OFDMA) of the two or more bandwidth segments by a station (CHOI; the HE-SIG-A 1930 may include information on 1) a DL/UL indicator, Par. 0176), and the instructions are further executable by the processor to cause the apparatus to transmit an indication of the allocation to the station (CHOI; The allocation method (allocation number, allocation location, etc.) of the basic resource unit within the entire bandwidth may be configured by considering resource application efficiency, scalability (or extendibility) according to the entire bandwidth. The allocation method of the basic resource unit may be defined in advance or may be signaled based on diverse methods, Par. 0063), wherein the receiving wireless device comprises an access point (CHOI; transmission from the STA to the AP may be expressed as a term called uplink transmission, Par. 0049; When the uplink transmission by the plurality of respective STAs is performed on the frequency domain, different frequency resources may be allocated to the plurality of respective STAs as uplink transmission resources based on the OFDMA, Par. 0056).  

Regarding claim 10, CHOI-GENG teaches, The apparatus of claim 1.   
wherein the instructions to determine the allocation of the set of resource units are executable by the processor to cause the apparatus to: 
receive, from an access point, an indication of the allocation of the set of resource units, the set of resource units comprising a plurality of resource units for downlink orthogonal frequency-division multiple access (OFDMA) of the two or more bandwidth segments by a station (CHOI; the HE-SIG-A 1930 may include information on 1) a DL/UL indicator, Par. 0176), wherein the receiving wireless device comprises the station (CHOI; transmission from the AP to the STA may be expressed as downlink transmission, Par. 0049; in the wireless LAN system according to the embodiment, an orthogonal frequency division multiple access (OFDMA) based transmission method is preferably supported for the uplink transmission and/or downlink transmission, Par. 0053); and determine the allocation based at least in part on the received indication of the allocation (CHOI; The allocation method (allocation number, allocation location, etc.) of the basic resource unit within the entire bandwidth may be configured by considering resource application efficiency, scalability (or extendibility) according to the entire bandwidth. The allocation method of the basic resource unit may be defined in advance or may be signaled based on diverse methods, Par. 0063).  

Regarding claim 11, CHOI-GENG teaches, The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to select a segment parser corresponding to a first frequency based at least in part on the bandwidth allocation (GENG; An 80+80 configuration may be passed through a segment parser that divides data into two streams, for example, after channel encoding, Par. 0067).
The rational and motivation for adding this teaching of GENG is the same as for Claim 1.

Regarding claim 26, CHOI-GENG teaches, The apparatus of claim 19, wherein the instructions to determine the allocation of the set of resource units are executable by the processor to cause the apparatus to: 
receive, from an access point, an indication of the allocation of the set of resource units, the set of resource units comprising a plurality of resource units for uplink orthogonal frequency-division multiple access (OFDMA) of the two or more bandwidth segments by a station, wherein the transmitting wireless device comprises the station (CHOI; When the uplink transmission by the plurality of respective STAs is performed on the frequency domain, different frequency resources may be allocated to the plurality of respective STAs as uplink transmission resources based on the OFDMA, Par. 0056; The allocation method (allocation number, allocation location, etc.) of the basic resource unit within the entire bandwidth may be configured by considering resource application efficiency, scalability (or extendibility) according to the entire bandwidth. The allocation method of the basic resource unit may be defined in advance or may be signaled based on diverse methods, Par. 0063); and 
determine the allocation based at least in part on the received indication of the allocation (CHOI; The allocation method of the basic resource unit may be defined in advance or may be signaled based on diverse methods, Par. 0063).  

Regarding claim 27, CHOI-GENG teaches, The apparatus of claim 19, wherein the set of resource units comprises a plurality of resource units for downlink orthogonal frequency-division multiple access (OFDMA) of the two or more bandwidth segments by an access point (CHOI; transmission from the AP to the STA may be expressed as downlink transmission, Par. 0049; in the wireless LAN system according to the embodiment, an orthogonal frequency division multiple access (OFDMA) based transmission method is preferably supported for the uplink transmission and/or downlink transmission, Par. 0053), and the instructions are further executable by the processor to cause the apparatus to transmit an indication of the allocation to a station, wherein the transmitting wireless device comprises the access point (CHOI; The allocation method (allocation number, allocation location, etc.) of the basic resource unit within the entire bandwidth may be configured by considering resource application efficiency, scalability (or extendibility) according to the entire bandwidth. The allocation method of the basic resource unit may be defined in advance or may be signaled based on diverse methods, Par. 0063).  


Claim 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG and in further view of LEE et al. (LEE hereafter) (US 20200344022 A1).

Regarding claim 2, CHOI-GENG teaches, The apparatus of claim 1. 
	CHOI-GENG fail to explicitly teach,
wherein the instructions to determine the first value of the parameter that indicates the tone configuration for the combination of the allocated set of resource units are executable by the processor to cause the apparatus to: 
determine a total number of pilot tones for the set of resource units based at least in part on a sum of a number of pilot tones in each resource unit of the allocated set of resource units; and 
receive a set of pilot tones on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter that indicates the tone configuration, wherein the total number of pilot tones comprises the first value of the parameter.  
However, in the same field of endeavor, LEE teaches,
wherein the instructions to determine the first value of the parameter that indicates the tone configuration for the combination of the allocated set of resource units are executable by the processor to cause the apparatus to: 
determine a total number of pilot tones for the set of resource units based at least in part on a sum of a number of pilot tones in each resource unit of the allocated set of resource units (LEE; In FIGS. 33 to 45, potential pilot tone positions in a 20 MHz bandwidth are indicated by dotted lines extending vertically through the figures … the potential pilot tone positions are aggregation of pilot tone positions used for each 26 subcarrier RU for a given bandwidth, Par. 0328-0329); and 
receive a set of pilot tones on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter that indicates the tone configuration, wherein the total number of pilot tones comprises the first value of the parameter (LEE; a method of a wireless device for receiving a frame comprises receiving, on a 20 MHz channel, a frame including a resource unit including pilots, and processing the pilots in the resource unit. The frame has 18 potential pilot tone positions c1 to c18 corresponding to subcarrier indices, Par. 0746).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of potential pilot tone positions as taught by LEE in order to process the packet (LEE ; Par. 0746).

Regarding claim 20, CHOI-GENG teaches, The apparatus of claim 19. 
	CHOI-GENG fail to explicitly teach,
wherein the instructions to determine the first value of the parameter that indicates the tone configuration for the combination of the allocated set of resource units are executable by the processor to cause the apparatus to: 
determine a total number of pilot tones for the set of resource units based at least in part on a sum of a number of pilot tones in each resource unit of the allocated set of resource units; and 
transmit a set of pilot tones on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter that indicates the tone configuration, wherein the total number of pilot tones comprises the first value of the parameter.  
However, in the same field of endeavor, LEE teaches,
wherein the instructions to determine the first value of the parameter that indicates the tone configuration for the combination of the allocated set of resource units are executable by the processor to cause the apparatus to: 
determine a total number of pilot tones for the set of resource units based at least in part on a sum of a number of pilot tones in each resource unit of the allocated set of resource units (LEE; In FIGS. 33 to 45, potential pilot tone positions in a 20 MHz bandwidth are indicated by dotted lines extending vertically through the figures … the potential pilot tone positions are aggregation of pilot tone positions used for each 26 subcarrier RU for a given bandwidth, Par. 0328-0329); and 
transmit a set of pilot tones on the allocated set of resource units according to the tone configuration indicated by the first value of the parameter that indicates the tone configuration, wherein the total number of pilot tones comprises the first value of the parameter (LEE; a method of a wireless device for receiving a frame comprises receiving, on a 20 MHz channel, a frame including a resource unit including pilots, and processing the pilots in the resource unit. The frame has 18 potential pilot tone positions c1 to c18 corresponding to subcarrier indices, Par. 0746).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of potential pilot tone positions as taught by LEE in order to process the packet (LEE ; Par. 0746).

	
Claim 6, 14-17, 23, 30-31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG and in further view of Tian et al. (Tian hereafter) (US 20160080043 A1).
  
Regarding claim 6, CHOI-GENG teaches, The apparatus of claim 5, wherein the one or more interleaving parameters comprise one or more of a distance tone mapping value (GENG; D.sub.TM may be a divisor of N, Par. 0100) or a number of columns for a row- column interleaving configuration.  
Although GENG teaches D.sub.TM, but CHOI-GENG fails to explicitly teach that D.sub.TM is the distance to tone mapping value.
However, in the same field of endeavor, Tian teaches,
	a distance to tone mapping value (Tian; Generally, LDPC tone mapping distance (DTM) is defined in the IEEE 802.11ac specification, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of DTM as taught by Tian in order to use different values of DTM (Tian; Par. 0176).

Regarding claim 14 and claim 30, CHOI-GENG teaches, The apparatus of claim 1 and The apparatus of claim 19, wherein the parameter that indicates the tone configuration comprises a value (GENG; FIG. 8 is a diagram depicting an example transmitter 800 with a joint LDPC tone mapper for multiple RU allocation … N may represent a total number of data tones of the RUs allocated to the STA … D.sub.TM may be a divisor of N. D.sub.TM may be optimized (e.g., via simulation), Par. 0098-0100).  
	Although GENG teaches D.sub.TM, but CHOI-GENG fails to explicitly teach that D.sub.TM is the distance to tone mapping value.
However, in the same field of endeavor, Tian teaches,
	a distance to tone mapping value (Tian; Generally, LDPC tone mapping distance (DTM) is defined in the IEEE 802.11ac specification, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of DTM as taught by Tian in order to use different values of DTM (Tian; Par. 0176).

Regarding claim 15 and claim 31, CHOI-GENG-Tian teaches, The apparatus of claim 14 and The apparatus of claim 30, wherein the distance to tone mapping value is four (GENG; D.sub.TM may be a divisor of N, Par. 0100) and the allocated set of resource units comprises a twenty-six tone resource unit and a fifty- two tone resource unit (Tian; For an allocation of four 26-tone units … an LDPC tone mapping distance chosen from {2,3,4,6,8,12,16,24}, Par. 0435).  
The rational and motivation for adding this teaching of GENG is the same as for Claim 1.

Regarding claim 16, CHOI-GENG-Tian teaches, The apparatus of claim 14, wherein the distance to tone mapping value is six (GENG; D.sub.TM may be a divisor of N, Par. 0100) and the allocated set of resource units comprises a twenty-six tone resource unit and a one hundred six tone resource unit (Tian; For an allocation of four 26-tone units … an LDPC tone mapping distance chosen from {2,3,4,6,8,12,16,24}, Par. 0435).  
The rational and motivation for adding this teaching of GENG is the same as for Claim 1.

Regarding claim 17, CHOI-GENG-Tian teaches, The apparatus of claim 14, wherein the distance to tone mapping value is eighteen (GENG; D.sub.TM may be a divisor of N, Par. 0100) and the allocated set of resource units comprises a two hundred forty-two tone resource unit and a four hundred eighty-four tone resource unit (Tian; For allocations of 242-tones or more … the LDPC tone mapping distance (Dtm) may be chosen from {2,3,6,9,13,18,26,39,78,117}, Par. 0437).
The rational and motivation for adding this teaching of GENG is the same as for Claim 1.

Regarding claim 23, CHOI-GENG teaches, The apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to determine one or more interleaving parameters based at least in part on the tone configuration (GENG; element “DTM” Fig. 6; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086), wherein the set of coded bits are distributed according to the one or more interleaving parameters, and the one or more interleaving parameters comprise one or more of a value (GENG; FIG. 8 is a diagram depicting an example transmitter 800 with a joint LDPC tone mapper for multiple RU allocation … N may represent a total number of data tones of the RUs allocated to the STA … D.sub.TM may be a divisor of N. D.sub.TM may be optimized (e.g., via simulation), Par. 0098-0100) or a number of columns for a row-column interleaving configuration.  
Although GENG teaches D.sub.TM, but CHOI-GENG fails to explicitly teach that D.sub.TM is the distance to tone mapping value.
However, in the same field of endeavor, Tian teaches,
	a distance tone mapping value (Tian; Generally, LDPC tone mapping distance (DTM) is defined in the IEEE 802.11ac specification, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of DTM as taught by Tian in order to use different values of DTM (Tian; Par. 0176).

Regarding claim 33, CHOI-GENG teaches, The apparatus of claim 32, further comprising determining one or more interleaving parameters based at least in part on the tone configuration (GENG; element “DTM” Fig. 6; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086), wherein the set of coded bits are received on the allocated set of resource units according to the one or more interleaving parameters (GENG; FIG. 8 is a diagram depicting an example transmitter 800 with a joint LDPC tone mapper for multiple RU allocation … N may represent a total number of data tones of the RUs allocated to the STA … D.sub.TM may be a divisor of N. D.sub.TM may be optimized (e.g., via simulation), Par. 0098-0100) and the one or more interleaving parameters comprise one or more of a value (GENG; D.sub.TM may be a divisor of N, Par. 0100)  or a number of columns for a row-column interleaving configuration.  
  Although GENG teaches D.sub.TM, but CHOI-GENG fails to explicitly teach that D.sub.TM is the distance tone mapping value.
However, in the same field of endeavor, Tian teaches,
	a distance tone mapping value (Tian; Generally, LDPC tone mapping distance (DTM) is defined in the IEEE 802.11ac specification, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of DTM as taught by Tian in order to use different values of DTM (Tian; Par. 0176).

Regarding claim 35, CHOI-GENG teaches, The apparatus of claim 32, further comprising determining one or more interleaving parameters based at least in part on the tone configuration (GENG; element “DTM” Fig. 6; When a total number of tones of the multiple allocated RUs is equal to one of the RU sizes from the OFDMA RU sizes as shown in FIG. 6, the example interleaver and tone mapper for OFDMA may be used for the multiple RU allocation, Par. 0086), wherein the set of coded bits are distributed on the allocated set of resource units according to the one or more interleaving parameters (GENG; FIG. 8 is a diagram depicting an example transmitter 800 with a joint LDPC tone mapper for multiple RU allocation … N may represent a total number of data tones of the RUs allocated to the STA … D.sub.TM may be a divisor of N. D.sub.TM may be optimized (e.g., via simulation), Par. 0098-0100) and the one or more interleaving parameters comprise one or more of a  value (GENG; D.sub.TM may be a divisor of N, Par. 0100)  or a number of columns for a row-column interleaving configuration.  
  Although GENG teaches D.sub.TM, but CHOI-GENG fails to explicitly teach that D.sub.TM is the distance tone mapping value.
However, in the same field of endeavor, Tian teaches,
	a distance tone mapping value (Tian; Generally, LDPC tone mapping distance (DTM) is defined in the IEEE 802.11ac specification, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of DTM as taught by Tian in order to use different values of DTM (Tian; Par. 0176).


Claim 7, 13, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG and in further view of Cao et al. (Cao hereafter) (US 20170366329 A1).

Regarding claim 7 and claim 24, CHOI-GENG teaches, The apparatus of claim 1 and The apparatus of claim 19 respectively. 
	CHOI-GENG fails to explicitly teach, 
wherein the instructions are further executable by the processor to cause the apparatus to determine at least one bandwidth segment of the bandwidth allocation is punctured, wherein the tone configuration is based at least in part on the at least one punctured bandwidth segment being unavailable for distributing the set of coded bits.  
However, in the same field of endeavor, Cao teaches,
	wherein the instructions are further executable by the processor to cause the apparatus to determine at least one bandwidth segment of the bandwidth allocation is punctured, wherein the tone configuration is based at least in part on the at least one punctured bandwidth segment being unavailable for distributing the set of coded bits (Cao; a channel bonding mode can be signaled using both the HE-SIGA field and the HE SIG-B field … M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7, Par. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of channel bonding as taught by Cao in order to aggregate channels that are available (Cao; Par. 0042).

Regarding claim 13 and claim 29, CHOI-GENG teaches, The apparatus of claim 1 and The apparatus of claim 19 respectively.   
CHOI-GENG fails to explicitly teach, 
wherein the instructions are further executable by the processor to cause the apparatus to determine a noncontiguous bandwidth allocation comprising the two or more bandwidth segments, wherein the allocated set of resource units is based at least in part on the two or more bandwidth segments.  
However, in the same field of endeavor, Cao teaches,
	wherein the instructions are further executable by the processor to cause the apparatus to determine a noncontiguous bandwidth allocation comprising the two or more bandwidth segments, wherein the allocated set of resource units is based at least in part on the two or more bandwidth segments. (Cao; a channel bonding mode can be signaled using both the HE-SIGA field and the HE SIG-B field … M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7, Par. 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of channel bonding as taught by Cao in order to aggregate channels that are available (Cao; Par. 0042).


Claim 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG-Cao and in further view of Liu et al. (Liu hereafter) (US 20190238288 A1).

Regarding claim 8, CHOI-GENG-Cao teaches, The apparatus of claim 7, 	
wherein the instructions to determine the allocation of the set of resource units are executable by the processor to cause the apparatus to: 
receive, from a transmitting wireless device, an  a single user allocation of the bandwidth allocation (Cao; the AP can transmit the mappings to one or more devices (e.g., STAs) to enable a device to properly interpret a received channel bonding mode indicator, Par. 0046; a channel bonding mode can be signaled using both the HE-SIGA field and the HE SIG-B field, Par. 0072); and 
determine the allocation of the set of resource units within the single user allocation of the bandwidth allocation based at least in part on the determining that the at least one bandwidth segment of the bandwidth allocation is punctured (Cao; M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7, Par. 0072).  
Although Cao teaches transmitting the frame to one or more devices, but CHOI-GENG-Cao teaches fails to explicitly teach, 
an indication of a single user allocation.
However, in the same field of endeavor, Liu teaches,
an indication of a single user allocation (Liu; a particular bit in the HE-SIG-A field of the PPDU preamble is set to indicate that one STA is assigned with multiple RUs, or the enhanced RU allocation mode, Par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG-Cao to include the use of a bit as taught by Liu in order to use allocate multiple RU to one STA  (Liu; Par. 0043).

Regarding claim 25, CHOI-GENG-Cao teaches, The apparatus of claim 7, 	
wherein the instructions to determine the allocation of the set of resource units are executable by the processor to cause the apparatus to: 
determine the allocation of the set of resource units within the single user allocation of the bandwidth allocation based at least in part on the determining that the at least one bandwidth segment of the bandwidth allocation is punctured (Cao; the AP can transmit the mappings to one or more devices (e.g., STAs) to enable a device to properly interpret a received channel bonding mode indicator, Par. 0046; M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7, Par. 0072);
transmit, to a receiving wireless device,  the allocation of the set of 7resource units within the single user allocation (Cao; a channel bonding mode can be signaled using both the HE-SIGA field and the HE SIG-B field, Par. 0072);
Although Cao teaches transmitting the frame to one or more devices, but CHOI-GENG-Cao teaches fails to explicitly teach, 
an indication of the allocation.
However, in the same field of endeavor, Liu teaches,
an indication of the allocation (Liu; a particular bit in the HE-SIG-A field of the PPDU preamble is set to indicate that one STA is assigned with multiple RUs, or the enhanced RU allocation mode, Par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG-Cao to include the use of a bit as taught by Liu in order to use allocate multiple RU to one STA  (Liu; Par. 0043).

  
Claim 12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG and in further view of R. Cao et al. (R. Cao hereafter) (US 20210160959 A1).

Regarding claim 12, CHOI-GENG teaches, The apparatus of claim 11. 
	Although GENG teaches segment parser, but CHOI-GENG fails to explicitly teach, 
wherein the first frequency is eighty megahertz, and the segment parser is an eighty megahertz segment parser.  
However, in the same field of endeavor, R. Cao teaches,
	wherein the first frequency is eighty megahertz, and the segment parser is an eighty megahertz segment parser (R. Cao; in the event that the frequency range is 320 MHz and comprises four 80 MHz frequency segments, the segment parser 502 may allocate the bits of the data unit to the four 80 MHz frequency segments in accordance with an effective bandwidth of the 80 MHz frequency segments, Par. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of 80 MHz segment parser as taught by R. Cao in order to allocate bits of the data unit (R. Cao; Par. 0047).

Regarding claim 28, CHOI-GENG teaches, The apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to select a segment parser corresponding to a first frequency based at least in part on the bandwidth allocation (GENG; An 80+80 configuration may be passed through a segment parser that divides data into two streams, for example, after channel encoding, Par. 0067).
	Although GENG teaches segment parser, but CHOI-GENG fails to explicitly teach, 
wherein the first frequency is eighty megahertz, and the segment parser is an eighty megahertz segment parser.  
However, in the same field of endeavor, R. Cao teaches,
	wherein the first frequency is eighty megahertz, and the segment parser is an eighty megahertz segment parser (R. Cao; in the event that the frequency range is 320 MHz and comprises four 80 MHz frequency segments, the segment parser 502 may allocate the bits of the data unit to the four 80 MHz frequency segments in accordance with an effective bandwidth of the 80 MHz frequency segments, Par. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of 80 MHz segment parser as taught by R. Cao in order to allocate bits of the data unit (R. Cao; Par. 0047).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI-GENG-Cao and in further view of PARK et al. (PARK hereafter) (US 20210281376 A1).

  Regarding claim 18, CHOI-GENG teaches, The apparatus of claim 1. 
CHOI-GENG fails to explicitly teach,
wherein the parameter that indicates the tone configuration comprises an identification of pilot tone locations in the allocated set of resource units. 
However, in the same field of endeavor, PARK teaches,
	wherein the parameter that indicates the tone configuration comprises an identification of pilot tone locations in the allocated set of resource units.  (PARK; The pilot tone may be configured based on resource unit (RU) information about a broadband. When the broadband includes four 996-tone RUs based on the RU information, an index for the pilot tone is set to ±{24… 2030}, Par. 0013-0014; The RU information may be included in the EHT-SIG-B, Par. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of CHOI-GENG to include the use of RU information as taught by PARK in order to configure pilot index (PARK ; Par. 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416